UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Michael J. Leary, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4490 Date of fiscal year end: May 31 Date of reporting period: February 28, 2010 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value Municipal Bonds 98.88% (Cost $275,696,569) California 88.20 % ABAG Finance Authority for Nonprofit Corps. 6.250% 08/01/39 $1,000,000 1,077,440 ABAG Finance Authority for Nonprofit Corps. (D) 5.650 08/15/38 1,000,000 957,726 ABAG Finance Authority for Nonprofit Corps., Series A 6.125 08/15/20 2,000,000 2,043,480 Anaheim Certificates of Participation (D)(P) 11.581 07/16/23 2,000,000 2,016,040 Anaheim Public Financing Authority, Series C (D) Zero 09/01/18 3,000,000 2,052,180 Antioch Public Financing Authority, Series B 5.850 09/02/15 1,375,000 1,391,046 Belmont Community Facilities, Series A (D) 5.750 08/01/24 1,000,000 1,093,680 California County Securitization Agency 6.000 06/01/35 1,765,000 1,459,832 California County Securitization Agency Zero 06/01/21 5,000,000 4,297,800 California County Securitization Agency, Series A 6.125 06/01/43 5,000,000 4,140,950 California County Securitization Agency, Series A 5.500 06/01/33 975,000 823,826 California Educational Facilities Authority 5.000 01/01/25 1,800,000 1,631,160 California Educational Facilities Authority 5.000 02/01/26 4,525,000 3,511,310 California Educational Facilities Authority 5.000 01/01/30 2,000,000 1,717,760 California Educational Facilities Authority, Series A 5.500 10/01/32 1,435,000 1,453,239 California Health Facilities Financing Authority, Series A 5.250 04/01/39 2,500,000 2,452,350 California Health Facilities Financing Authority, Series A 5.000 11/15/36 1,000,000 964,230 California Health Facilities Financing Authority, Series C 6.500 10/01/33 1,000,000 1,137,410 California Health Facilities Financing Authority, Series G 5.250 07/01/23 1,000,000 1,016,620 California Infrastructure & Economic Development Bank 5.250 10/01/34 1,000,000 959,950 California Infrastructure & Economic Development Bank 5.000 12/01/27 500,000 502,840 California Infrastructure & Economic Development Bank, Series A 6.250 02/01/39 2,000,000 2,091,980 California Infrastructure & Economic Development Bank, Series A 5.550 08/01/31 3,000,000 3,028,740 California Pollution Control Financing Authority, Series A, AMT (D) 5.350 12/01/16 1,000,000 1,034,810 California Pollution Control Financing Authority, Series C, AMT (P) 5.125 11/01/23 2,000,000 1,987,220 California State Public Works Board, Series A (D) 5.000 12/01/19 5,000,000 5,080,350 California State Public Works Board, Series C 5.500 06/01/18 5,000,000 5,173,250 California State Public Works Board, Series D 6.250 04/01/34 2,000,000 2,085,760 California State University Revenue, Series A 5.250 11/01/34 1,000,000 1,021,110 California Statewide Communities Development Authority 7.250 11/15/41 1,700,000 1,806,947 California Statewide Communities Development Authority 6.250 10/01/39 2,000,000 1,957,640 California Statewide Communities Development Authority 5.750 05/15/32 1,230,000 1,228,340 California Statewide Communities Development Authority, Series A 7.250 10/01/38 2,000,000 2,043,980 California Statewide Financing Authority, Series A 6.000 05/01/37 2,500,000 2,057,375 California Statewide Financing Authority, Series B 6.000 05/01/37 4,000,000 3,291,800 Capistrano Unified School District 6.000 09/01/33 750,000 703,403 Capistrano Unified School District 5.875 09/01/23 500,000 503,060 Center Unified School District, Series C (D) Zero 09/01/16 2,145,000 1,652,594 Chula Vista Redevelopment Agency, Series B 5.250 10/01/27 1,250,000 1,063,075 Cloverdale Community Development Agency 5.500 09/01/38 3,000,000 2,315,130 Contra Costa County Public Financing Authority, Series A (D) 5.000 06/01/28 1,230,000 1,230,209 Corona Community Facilities District No. 97-2 5.875 09/01/23 1,150,000 1,132,624 East Side Union High School District-Santa Clara County (D) 5.250 09/01/24 2,500,000 2,874,350 Folsom Public Financing Authority, Series B 5.125 09/01/26 1,000,000 829,240 Foothill Eastern Transportation Corridor Agency Zero 01/15/25 6,615,000 2,341,379 Foothill Eastern Transportation Corridor Agency Zero 01/15/36 30,000,000 4,747,800 2 John Hancock California Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value California (continued) Fresno Sewer Revenue, Series A-1 (D) 5.250% 09/01/19 $1,000,000 $1,118,920 Fullerton Community Facilities District No: 1 6.200 09/01/32 1,000,000 967,060 Golden State Tobacco Securitization Corp., Series 2003 A-1 6.250 06/01/33 2,490,000 2,769,801 Golden State Tobacco Securitization Corp., Series A (D) 5.000 06/01/35 10,000,000 8,777,300 Inglewood Unified School District (D) 5.250 10/15/26 5,000,000 5,416,950 Irvine Mobile Home Park Revenue, Series A 5.700 03/01/28 3,975,000 3,648,176 Kern County, Capital Improvements Project, Series A (D) 5.750 08/01/35 1,000,000 1,051,980 Laguna-Salada Union School District, Series C (D) Zero 08/01/26 1,000,000 359,750 Lancaster School District (D) Zero 04/01/19 1,730,000 1,148,426 Lancaster School District (D) Zero 04/01/22 1,380,000 715,433 Lee Lake Water District Community Facilities District No: 2 6.125 09/01/27 1,200,000 1,150,920 Long Beach Harbor Revenue, Series A, AMT 6.000 05/15/18 2,660,000 3,054,850 Long Beach Special Tax Community 6.250 10/01/26 2,500,000 2,405,050 Los Angeles Community College District, Series A 6.000 08/01/33 4,000,000 4,443,840 Los Angeles Community Facilities District No: 3 6.400 09/01/22 655,000 646,688 Los Angeles Department of Water & Power, Series A-1 5.250 07/01/38 2,000,000 2,126,200 M-S-R Energy Authority, Series B 6.500 11/01/39 2,500,000 2,643,225 Millbrae Residential Facility Revenue, Series A, AMT 7.375 09/01/27 2,490,000 2,417,491 Modesto Community Facilities District No: 4-1 5.100 09/01/26 3,000,000 2,409,420 New Haven Unified School District, Series B (D) Zero 08/01/22 14,200,000 7,025,450 Northern California Power Agency, Series A (D) 7.000 05/01/13 100,000 108,952 Orange County Improvement Bond Act 1915, Series B 5.750 09/02/33 1,570,000 1,455,735 Oxnard Community Facilities District: No. 3 5.000 09/01/35 1,500,000 1,121,250 Paramount Unified School District, Series B (D) Zero 09/01/25 4,735,000 1,956,171 Pasadena Certificates of Participation 6.250 01/01/18 775,000 908,719 Rancho Santa Fe Community Services District No: 01 6.700 09/01/30 1,000,000 1,000,630 Ripon Redevelopment Agency (D) 4.750 11/01/36 1,690,000 1,381,575 Riverside County Asset Leasing Corp., Series A (D) 6.500 06/01/12 1,000,000 1,043,770 San Bernardino County, Series B 6.875 08/01/24 350,000 467,649 San Bernardino County, Series B (D) 5.500 08/01/17 8,750,000 9,068,238 San Bruno Park School District, Series B (D) Zero 08/01/21 1,015,000 537,351 San Bruno Park School District, Series B (D) Zero 08/01/23 1,080,000 498,366 San Diego Redevelopment Agency, Series A 5.800 09/01/28 1,395,000 1,214,919 San Diego Redevelopment Agency, Series A 5.750 09/01/23 1,000,000 904,030 San Diego Redevelopment Agency, Series B Zero 09/01/17 1,600,000 980,112 San Diego Redevelopment Agency, Series B Zero 09/01/18 1,700,000 958,885 San Diego Unified School District, Election of 1998, Series A (D) Zero 07/01/21 2,500,000 1,510,500 San Diego Unified School District, Election of 1998, Series B (D) 5.000 07/01/25 2,450,000 2,484,374 San Francisco City & County Redevelopment Agency, Series A 6.000 08/01/25 2,500,000 2,504,275 San Francisco City & County Redevelopment Agency, Series A 5.150 08/01/35 1,250,000 1,012,275 San Francisco City & County Redevelopment Financing Authority, Series B 6.625 08/01/39 700,000 737,506 San Francisco City & County Redevelopment Financing Authority, Series D 6.625 08/01/39 1,000,000 1,046,220 San Francisco State Building Authority, Series A 5.000 10/01/13 1,755,000 1,836,818 San Joaquin County (D) 5.000 11/15/29 2,965,000 2,839,284 San Joaquin Hills Transportation Corridor Agency Zero 01/01/14 5,000,000 4,709,850 San Joaquin Hills Transportation Corridor Agency Zero 01/01/22 6,500,000 4,161,300 San Joaquin Hills Transportation Corridor Agency, Series A 5.750 01/15/21 5,000,000 4,633,350 San Mateo County Joint Power Authority (D) 5.000 07/01/21 1,815,000 1,946,588 Santa Ana Financing Authority, Series A (D) 6.250 07/01/19 1,790,000 2,020,624 Santa Ana Financing Authority, Series A (D) 6.250 07/01/24 10,000,000 10,851,900 Santa Ana Financing Authority, Series D 5.600 09/01/19 1,000,000 950,320 Santa Clara County Financing Authority, Series B (D) 5.500 05/15/17 6,000,000 6,093,420 3 John Hancock California Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) Maturity Par value Rate date Value California (continued) Santa Fe Springs Community Development Commission, Series A (D) Zero 09/01/20 $1,275,000 $707,281 Santa Margarita Water District No: 99-1 6.000% 09/01/30 500,000 587,495 Santaluz Community Facilities District No: 2 6.375 09/01/30 1,485,000 1,485,460 Southern California Public Power Authority, Series A 5.250 11/01/26 2,000,000 2,003,600 State of California 6.500 04/01/33 5,000,000 5,398,350 State of California 5.125 04/01/23 2,000,000 2,039,840 State of California 5.125 11/01/24 1,000,000 1,012,120 State of California 5.000 10/01/29 2,000,000 1,910,880 State of California (D) 4.750 04/01/29 6,000,000 5,745,360 Torrance Hospital Revenue, Series A 5.500 06/01/31 2,000,000 2,015,040 Tuolumne Wind Project Authority, Series A 5.625 01/01/29 1,000,000 1,071,490 Vallejo Sanitation & Flood Control District (D) 5.000 07/01/19 2,324,000 2,392,953 West Covina Redevelopment Agency 6.000 09/01/22 3,000,000 3,306,840 Puerto Rico 10.68 % Commonwealth of Puerto Rico 6.500 07/01/15 6,000,000 6,744,780 Commonwealth of Puerto Rico, Series A 5.375 07/01/33 1,250,000 1,216,688 Commonwealth of Puerto Rico, Series A 5.000 07/01/23 5,000,000 4,966,000 Puerto Rico Aqueduct & Sewer Authority (D)(P) 11.364 07/01/11 7,500,000 8,642,250 Puerto Rico Aqueduct & Sewer Authority, Series A (Zero steps up to 6.125% on 07/01/11) Zero 07/01/24 1,750,000 1,737,523 Puerto Rico Highway & Transportation Authority, Series A (D) 5.000 07/01/38 190,000 173,632 Puerto Rico Highway & Transportation Authority, Series Z (D) 6.250 07/01/14 3,250,000 3,617,055 Puerto Rico Industrial Tourist Education Medical & Environment Authority 6.500 11/15/20 500,000 516,790 Puerto Rico Sales Tax Financing Authority, Series A Zero 08/01/32 3,000,000 2,280,270 Short-Term Investments 0.10% (Cost $270,000) Repurchase Agreement 0.10 % Repurchase Agreement with State Street Corp. dated 02/26/10 at 0.01% to be repurchased at $270,000 on 03/01/10, collateralized by $275,000 Federal Home Loan Mortgage Corp., 2.075% due 06/18/12 (valued at $277,406 including interest) 270,000 270,000 Total investments (Cost $275,966,569) 98.98% Other assets and liabilities, net 1.02% Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 4.83% Assured Guaranty Corp. 7.57% California Mortgage Insurance 0.35% Financial Guaranty Insurance Company 3.17% National Public Finance Guaranty Insurance Corp. 22.41% 4 John Hancock California Tax-Free Income Fund Securities owned by the Fund on February 28, 2010 (Unaudited) (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At February 28, 2010, the aggregate cost of investment securities for federal income tax purposes was $274,493,842. Net unrealized appreciation aggregated $2,572,776, of which $13,658,876 related to appreciated investment securities and $11,086,100 related to depreciated investment securities. 5 Notes to the Schedule of Investments (Unaudited) Security Valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. The Fund uses a three-tier hierarchy to prioritize the pricing assumptions, referred to as inputs, used in valuation techniques to measure fair value. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes significant observable inputs. Observable inputs may include quoted prices for similar securities, interest rates, prepayment speeds and credit risk. Prices for securities valued using these techniques are received from independent pricing vendors and brokers and are based on an evaluation of the inputs described. Level 3 includes significant unobservable inputs when market prices are not readily available or reliable, including the Funds own assumptions in determining the fair value of investments. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. As of February 28, 2010, all investments for the Fund are categorized as Level 2 under the hierarchy described above. In order to value the securities, the Fund uses the following valuation techniques. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Certain securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Certain short-term securities are valued at amortized cost. Other portfolio securities and assets, where market quotations are not readily available, are valued at fair value, as determined in good faith by the Funds Pricing Committee, following procedures established by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the New York Stock Exchange (NYSE). The values of non-U.S. securities, used in computing the net asset value of the Funds shares, are generally determined at these times. Significant market events that affect the values of non-U.S. securities may occur after the time when the valuation of the securities is generally determined and the close of the NYSE. During significant market events, these securities will be valued at fair value, as determined in good faith, following procedures established by the Board of Trustees. Repurchase agreements. The Fund may enter into repurchase agreements. When a Fund enters into a repurchase agreement it receives collateral which is held in a segregated account by the Funds custodian. The collateral amount is marked-to-market and monitored on a daily basis to ensure that the collateral held is in an amount not less than the principal amount of the repurchase agreement plus any accrued interest. In the event of a default by the counterparty, realization of the collateral proceeds could be delayed, during which time the collateral value may decline. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock California Tax-Free Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: April 19, 2010 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: April 19, 2010
